 

AO 245B (CASDRev. 02/18) Judgrnent in a Criminal Case for Revocations

 

Fii..E'l'

 

N|AR 07 2019

UNITED STATES DISTRICT COURT

 

CLERK. U.S. DISTRICT COURT

SOUTHERN DISTRICT OF CALIFORN]W:;YH
BY .. __ l
UNITED STATES OF AMERICA JUI)GMENT IN A ASE

(For Revocation of Probation or Supervised Release)
V (For Offenses Cornmitted On or After November l, 1987)

MIGUEL ANGEL VALENClA-SANDOVAL (l)

Case Number: 3: l 9-CR-07002-AJB

Holly S. Hanover
Defendant’s Attomey

REGISTRATION No. 80366-298

E -

THE DEFENDANT:

admitted guilt to violation of allegation(s) No. On€

 

i:i was found guilty in violation of allegation(s) No.

 

Aceordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number Nature of Violation
1 nvl, Cornmitted a federal, state, or local offense

after denial of guilty.

Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment

The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. lf ordered to pay restitution, the defendant shall notify the court and United States attorney of any

material change in the defendant’s economic circumstances

March 4. 2019

Date of lmposition of S tence

  

 

HON. THONY J. BATTAG
ED STATES DISTRI GE

3:19-CR-07002-AJB

 

{\

AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case for Revocations

 

DEFENDANT: MIGUEL ANGEL VALENClA-SANDOVAL (l) Judgment - Page 2 of 2
CASE NUMBER: 3:19-CR-07002-AJB

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
4 Months and l Day to run Consecutive to Criminal Case#l 8cr4933~AJB.

E

Sentence imposed pursuant to Title 8 USC Section 1326(b).
>I* The court makes the following recommendations to the Bureau of Prisons:

Designation to the Northern Central Region, Chicago MCC facility in IL for purposes of family
visits.

|:| The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:
|:l at A.M. on

 

 

|:| as notified by the United States Marshal.

g The defendant shall Surrender for service of sentence at the institution designated by the Bureau of
Prisons:

|:l on or before
|:| as notified by the United States Marshal.

l:| as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , With a certified copy of this judgment
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

3119-CR-07002-AJB

